DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a bracket (“[]”) should embrace the illustrations in Figure 1, and the illustrations of Figure 5 should have an unique figure number such 5A and 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
d1, d2, d3, Do, Dp, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6439620, Guest.
In regards to claim 8, in Figure 8 and paragraphs detailing said figures, Guest discloses an apparatus comprising: a hose barb fitting (11) comprising: a first opening at a first end of the hose barb fitting, a second opening at a second end of the hose barb fitting, a fluid-flow passage that extends through the hose barb fitting from the first 
In regards to claim 9, in Figure 8 and paragraphs detailing said figures, Guest discloses the ratio of the cross-sectional area of the fluid-flow passage to the cross-sectional area of the hose barb fitting is between 0.5 and 0.6, inclusive.
In regards to claim 10, in Figure 8 and paragraphs detailing said figures, Guest discloses the ratio of the length of the recess in the fluid-flow direction for the first opening to the cross-sectional width of the fluid-flow passage is between 0.6 and 0.8, inclusive.

In regards to claim 14, in Figure 8 and paragraphs detailing said figures, Guest discloses a hose barb fitting (11) comprising: a first opening at a first end of the hose barb fitting; a second opening at a second end of the hose barb fitting; a fluid-flow passage that extends through the hose barb fitting from the first opening to the second opening, wherein a ratio of a cross-sectional area of the fluid-flow passage to a cross-sectional area of the hose barb fitting is between 0.4 and 0.7, inclusive; a flange (12) proximal to the first end of the hose barb fitting, wherein the flange extends outward from an outer surface of the hose barb fitting; and a recess (25) on the outer surface of the hose barb fitting extending along a cross-sectional outer perimeter of the hose barb fitting, wherein a ratio of a length of the recess in a fluid-flow direction for the first opening to a cross-sectional width of the fluid- flow passage is between 0.5 and 0.9, inclusive.
In regards to claim 15, in Figure 8 and paragraphs detailing said figures, Guest discloses the ratio of the cross-sectional area of the fluid-flow passage to the cross-sectional area of the hose barb fitting is between 0.5 and 0.6, inclusive.
In regards to claim 16, in Figure 8 and paragraphs detailing said figures, Guest discloses the ratio of the length of the recess in the fluid-flow direction for the first opening to the cross-sectional width of the fluid-flow passage is between 0.6 and 0.8, inclusive.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guest.
Guest discloses the claimed invention except for a barb proximal to the second opening, wherein the barb extends outward from the outer surface of the hose barb fitting. Guest teaches an annular barb 32 is formed on the barb hose fitting to further enhance the grip of the barb hose fitting in a tube end (col. 3, lines 20-25). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an annular barb formed on the barb hose fitting to further enhance the grip of the barb hose fitting in a tube end, as taught by Guest.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose an apparatus comprising: a hose barb fitting comprising: a first opening at a first end of the hose barb fitting, a second opening at a second end of the hose barb fitting, a fluid-flow passage that extends through the hose barb fitting from the first opening to the second opening, wherein a ratio of a cross-sectional area of the fluid-flow passage to a cross-sectional area of the hose barb fitting is between 0.4 and 0.7, inclusive, a first flange proximal to the first end of the hose barb fitting, wherein the first flange extends outward from an outer surface of the hose barb .
Claims 12, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679